EXHIBIT 16.1 January 3, 2008 Office of the Chief Accountant Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Commerce Planet, Inc. (copy attached), which we understand will be filed with Securities and Exchange Commission pursuant to Item4.01 of Form 8-K, as part of the Form 8-K of Commerce Planet, Inc. dated January 3, 2008. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ Jaspers + Hall, PC Jaspers + Hall, PC
